*579OPINION
DALLY, Commissioner.
These are appeals from three convictions for the offense of felony theft wherein appellant waived trial by jury and entered pleas of guilty before the court. Punishment was assessed at six years in each case.
Appellant contends that the trial court erred in accepting his pleas of guilty on the ground that Art. 26.13, Vernon’s Ann. C.C.P., was not complied with because the trial court did not ascertain if his pleas were uninfluenced by any consideration of fear, persuasion, or delusive hope of pardon.
The record reflects that the trial court correctly advised appellant of the range of punishment. The trial court then admonished appellant as follows:
“THE COURT: Are you pleading guilty in each of these cases because you feel you are guilty ?
“APPELLANT: Yes.
“THE COURT: You are not doing this by reason of fear ?
“APPELLANT: No, sir.
“THE COURT: You are not doing this because anyone has promised you an-thing ?
“APPELLANT: No, sir.
“THE COURT: You are doing this voluntarily because you are guilty ?
“APPELLANT: Yes, sir.”
After appellant’s counsel stated that in his opinion appellant was sane, appellant’s guilty pleas were accepted by the trial court.
The judgments in each of the three cases recite that the court admonished appellant of the consequences of his pleas and that it plainly appeared to the court that appellant was sane and was uninfluenced by any consideration of fear, or by any promises, persuasion, or delusive hope of pardon which prompted appellant to confess his guilt.
Although the exact wording of Art. 26.-13, supra, was not used by the trial judge, we have concluded that the admonishment given was sufficient compliance with the statute. See McClintick v. State, 508 S.W.2d 616 (2/27/74); Mayse v. State, 494 S.W.2d 914 (Tex.Cr.App.1973); Espinosa v. State, 493 S.W.2d 172 (Tex.Cr.App.1973); Mitchell v. State, 493 S.W.2d 174 (Tex.Cr.App.1973).
There being no reversible error, the judgments are affirmed.
Opinion approved by the Court.